On March 20, 2006, the defendant was sentenced to Twenty (20) years in the Montana State Prison, to run concurrently with the first twenty (20) years on the Lewis and Clark County cause for violation of the conditions of a deferred sentence for the offense of Burglary, a felony. The court requested that the Defendant be considered for the Boot Camp Program after serving one year (including credit for time served) and that with the completion of Boot Camp, the remainder of the sentence will be suspended.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Henry. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive considering the panel’s reduction in sentence of the Defendant’s companion case, Lewis and Clark County Cause No. BDC-2005-303.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to twenty (20) years in the Montana State Prison, with ten (10) years suspended. This sentence shall run concurrently with Lewis and Clark County Cause Number BDC-2005-303. The Defendant shall be considered for the Boot Camp Program after serving one year (including credit for time served) and that with the completion of Boot Camp, the remainder of the sentence will be suspended. The terms and conditions shall remain as originally imposed.
Done in open Court this 2nd day of November, 2006.
*123Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger,